DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5-7, 14-16 and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Winters 7,802,445 in view of Gregorio 2003/0101683. As to claim 1, Winters discloses an insulated pipe 40, 42, 44, etc. comprising a plastic pipe (col. 4, line 60), insulation 50, 52 surrounding the pipe, and an outer jacket 58; see Fig. 2. However, Winters does not disclose the use of a flexible vacuum insulation panel as the insulating material. Gregorio discloses a flexible vacuum insulating material 2 for insulating pipes 1 wherein the insulation is wrapped around the pipe. It would have been obvious to one of ordinary skill in the art to use flexible vacuum insulation as the insulation material 50, 52 in the product of Winters in view of Gregorio in order to provide insulation properties since this involves the simple substitution of one known element for another to obtain predictable results. Winters also broadly discloses the use of plastic pipes. It would have been obvious to one of ordinary skill in the art to use any well-known plastic pipe material, such as those instantly claimed, as the plastic pipe material in Winters since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Regarding the bending force, it would have been obvious to one of ordinary skill in the art to adjust materials and thicknesses of the various layers in the product of the combined prior art of Winters and Gregorio to provide a product with the instantly claimed bending force depending on end use flexibility requirements.
As to claim 5, Gregorio discloses this feature in [0007].
As to claim 6, it would have been obvious to one of ordinary skill in the art to eliminate pipes in the product of Winters so as to have only one pipe depending on the end use of the transport line.

As to claim 7, Gregorio discloses this feature in Fig. 5. It would have been obvious to one of ordinary skill in the art to wrap the insulation of Gregorio around the pipes in Winters more than one time in order to improve insulation properties.
As to claims 14-16, it would have been obvious to one of ordinary skill in the art to select materials and adjust the thicknesses of the materials in the product of the combined prior art of Winters and Gregorio to produce a product with the claimed thermal properties depending on end use insulating requirements.
As to claim 23, the examiner takes official notice of the fact that it is well-known in the pipe art to form pipes from flexible cross-linked polyethylene. Therefore, it would have been obvious to one of ordinary skill in the art to form the pipe of Winters from flexible cross-linked polyethylene since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
As to claim 24, Gregorio discloses the use of powdered silica as a core material in [0007], Therefore, it would have been obvious to one of ordinary skill in the art to use any well-known silica, such as fumed silica, as the core material in the product of the combined prior art of Winters and Gregorio since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
As to claims 25 and 26, it would have been obvious to one of ordinary skill in the art to adjust materials and thicknesses of the various layers in the product of the combined prior art of Winters and Gregorio to provide a product with the instantly claimed bending force depending on end use flexibility requirements.
As to claim 27, Gregorio discloses this feature, for example in the Abstract, and this feature is a well-known feature of vacuum insulation panels.
As to claim 28, Gregorio discloses a powdery filling material in [0012] and [0027]. The powdery material is considered to be loose to a degree since the product is flexible enough to be wrapped around a pipe. The term “unmolded” is a process limitation that does not structurally distinguish the claimed final product from that of Gregorio.

Claims 3, 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Winters 7,802,445 in view of Gregorio 2003/0101683 as applied to claims 1, 5-7, 14-16 and 23-28 above, and further in view of Bronnum 2015/0375433. The combined prior art of Winters and Gregorio discloses the invention substantially as claimed; see the above rejection. However, the combined prior art does not disclose the use of a diffusion barrier around the pipe. Bronnum discloses an insulated pipe that includes an EVOH diffusion barrier 106 to protect against diffusion of gases such as nitrogen, oxygen, etc; see [0027]. It would have been obvious to one of ordinary skill in the art to include an EVOH diffusion barrier layer or layers in the product of the combined prior art of Winters and Gregorio to prevent diffusion of gases such as nitrogen, oxygen, etc. Bronnum discloses his diffusion layer as being near the outer surface of his product, however, it would have been obvious to one of ordinary skill in the art to locate a diffusion barrier in any location in the product of the combined prior art of Winters and Gregorio since a shifting of the location of parts is within the level of ordinary skill in the art.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Winters 7,802,445 in view of Gregorio 2003/0101683 as applied to claims 1, 5-7, 14-16 and 23-28 above, and further in view of WO 95/00797. The combined prior art of Winters and Gregorio discloses the invention substantially as claimed; see the above rejection. However, this combined prior art does not disclose the use of flexible foam beneath the outer jacket of the Winters product. WO 95/00797 discloses the use of foam 7 beneath an outer jacket of pipe insulation to fill in the spaces between the pipe and the outer jacket; see the Abstract. It would have been obvious to one of ordinary skill in the art to use foam to fill in the spaces beneath the outer jacket of the insulation in the combined prior art of Winters and Gregorio in view of WO 95/00797 to improve insulating properties. As to the use of “flexible” foam, Winters discloses that his pipes may be flexible; see col. 5, lines 16-18. Therefore, it would have been obvious to one of ordinary skill in the art to use a flexible foam as the foam material in the combined prior art product of Winters, Gregorio and WO 95/00797.

21 is rejected under 35 U.S.C. 103 as being unpatentable over Winters 7,802,445 in view of Gregorio 2003/0101683 as applied to claims 1, 5-7, 14-16 and 23-28 above, and further in view of applicant’s acknowledged state of the art (AK). The combined prior art of Winters and Gregorio discloses the invention substantially as claimed; see the above rejection. However, the combined prior art of Winters and Gregorio does not disclose the presence of a filter material in the core of the vacuum panel. AK discloses that it is well-known in the vacuum insulation panel art to use a filter material when processing the powdery core material; see page 4, lines 16 through page 5, line 29.
Therefore, it would have been obvious to one of ordinary skill in the art to use a filter in the core of the vacuum panel in the combined prior art of Winters and Gregorio in view of AK in order to aid in processing the powdery core material.

Claims 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Winters 7,802,445 in view of Gregorio 2003/0101683 alone as applied to claims 1, 5-7, 14-16 and 23-28 above, or further in view of Gregorio 2003/0124300, hereafter Gregorio (‘300). The combined prior art of Winters and Gregorio discloses the invention substantially as claimed; see the above rejection. However, the combined prior art of Winters and Gregorio does not disclose grooves in the envelope of the vacuum insulation panel. Placing grooves in a product to aid in folding the product is a well-known scientific principle. Therefore, it would have been obvious to one of ordinary skill in the art to groove the envelope in the product of the combined prior art product of Winters and Gregorio (‘683) to promote folding of the insulation around a pipe. Furthermore, Gregorio (‘300) discloses placing grooves in the envelope of a vacuum insulating panel used to wrap around and insulate pipe; see [0005] and [0022], Therefore, it would have been obvious to one of ordinary skill in the art to provide grooves in the envelope of the product of the combined prior art of Winters and Gregorio (‘683) in view of Gregorio (‘300) in order to assist in wrapping the insulation around the pipe. Regarding the direction in which the grooves extend, obviously one skilled in the art will place the grooves to run longitudinally or in the same direction as the pipe extends. Gregorio (‘683) in [0031] suggests making the length L of the insulation as long as the pipe. This clearly suggests making the length LI of the vacuum insulation greater than the width L2 which will result in the grooves extending in a direction of greatest length of the vacuum insulation panel . 

Response to Arguments
Applicant's arguments filed 8 January 2021 have been fully considered but they are not persuasive. Applicant argues that “The primary Winters reference is directed to a refrigerated beverage transport line. Refrigerated beverage transport lines have completely different design requirements as compared to a vacuum insulated pipe for local heat distribution.”  This is not convincing because the instant claims are directed broadly to “insulated pipe” not specifically to a pipe for heat distribution. 
Additionally, applicant argues that Gregorio has no concern with the bending of the solid body 1 around which the VIP is wrapped, as Gregorio only discloses wrapping the VIP around a straight solid body 1, which is not bent. This argument is not convincing because the instant claims are not directed to a bent insulated pipe.  In addition, it is Winters, not Gregorio, that is relied upon for disclosing a need for pipes having a desired flexibility; see col. 5, line 18. Providing the prior art insulated pipe with a specific flexibility, i.e. bending force, by adjusting the thickness and selection of materials for a particular end use is well within the level of ordinary skill in the art. 
Applicant further argues that Winters is directed to refrigerated beverage transport lines which are completely different from vacuum insulated pipes for local heat distribution and Winters fails to disclose the claimed plastic materials used to form the pipe. This is not convincing of patentability because, as noted above, the instant claims are not directed to local heat distribution.  Furthermore, the broad teaching in Winters of “food quality plastic tubing” would at a minimum suggest common plastics such as instantly claimed. 
Regarding claims 3, 22 and 30 and the Bronnum reference, applicant argues “that according to paragraph [0027] and Figs. 6a and 6b, the positioning of the film (106), which comprises the EVOH, must 
With respect to claim 31, applicant argues that neither of the Gregorio references discloses or suggests the claimed groove spacing. This is true, however, it would have been obvious to one of ordinary skill in the art to adjust the spacing of the grooves in the combined prior art product to achieve a desired degree of flexibility since it is obvious that the smaller the spacing the greater the flexibility. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783